Citation Nr: 1232583	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-45 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction disorder.

2.  Entitlement to service connection for erectile dysfunction disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to March 1965.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2011 VA Form 21-4138, the Veteran withdrew from appeal the issues of entitlement to service connection for sleep apnea, hypertension, bilateral vascular disease, a heart condition, and vision impairment.  Accordingly, these issues will not be addressed by the Board and are considered to be properly withdrawn pursuant to the provisions of 38 C.F.R. § 20.204.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The issue of entitlement to service connection for erectile dysfunction disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for erectile dysfunction disorder; although notified of the denial, the Veteran did not initiate an appeal.

2.  New evidence associated with the claims file since the September 2003 denial of the claim for service connection for erectile dysfunction disorder includes relevant official service department records not previously considered. 

3.  In a September 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss; although notified of the denial, the Veteran did not perfect an appeal.

4.  New evidence associated with the claims file since the September 2005 denial of the claim for service connection for bilateral hearing loss includes relevant official service department records not previously considered. 

5.  The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to service, and a sensorineural hearing loss is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision in which the RO denied service connection for erectile dysfunction disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's unappealed September 2003 denial includes service department records not previously considered, the criteria for reopening the claim for service connection for erectile dysfunction disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011). 

3.  The September 2005 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  As evidence received since the RO's unappealed September 2005 denial includes service department records not previously considered, the criteria for reopening the claim for service connection for erectile dysfunction disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011). 

5.  The criteria for service connection for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Initially, the Board notes that, given the favorable disposition of the requests to reopen the claims for service connection for erectile dysfunction disorder and bilateral hearing loss, notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As regards the remaining matter herein decided, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for entitlement to service connection for bilateral hearing loss, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been given a VA examination in connection with the claim.  In June 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided via video-conference. A transcript of the hearing has been associated with the Veteran's claims file.  While in his substantive appeal he also requested a local hearing with a Decision Review Officer, in October 2011 correspondence he withdrew this request in lieu of an informal conference.  The informal conference was conducted in October 2011. 

The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims decided herein.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Petitions to Reopen

Historically, a September 2003 rating decision denied service connection for erectile dysfunction disorder.  Although notified of the RO's decision in a letter dated later that month, the Veteran did not initiate an appeal.  

Similarly, a September 2005 rating decision denied service connection for bilateral hearing loss.  After the appellant was provided timely notification of that rating decision later that month, he filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in December 2005, however, the Veteran did not file a timely Substantive Appeal.  

The September 2003 decision represents the last final decision with regard to the issue of service connection for erectile dysfunction disorder, and the September 2005 decision represents the last final decision with regard to the issue of service connection for bilateral hearing loss.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

The Veteran has filed a request to reopen the claims.  The request to reopen the claim for erectile dysfunction disorder was denied in a rating decision of October 2008, and the request to reopen the claim for bilateral hearing loss was denied in a rating decision of April 2009.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional, relevant evidence associated with the claims file since the September 2003 denial includes official service department records received at the RO on April 1, 2010.  Specifically, these records show that the Veteran was in a status of unauthorized absence (AWOL) from December 29, 1964 to January 27, 1965, following his unsuccessful attempt at receiving treatment for impotence, documented in a November 1964 service treatment record.  The Veteran has contended that he went AWOL at this time due to his embarrassment and inability to cope with the impotence.  These records are relevant because the RO denied the claim in September 2003 due to the fact that the condition was not incurred in service.  The Veteran's AWOL status supports this component of the claim so the claim is reopened.  

Similarly, the April 2010 service department records show that the Veteran's duties during active service included that of a cannoneer.  The United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  All Marine Corps field artillery specialties have been identified as an MOS with "highly probable" hazardous noise exposure, the highest level of exposure contemplated by the guidelines.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  This information is relevant because the RO denied the claim in September 2005 due to the fact that there was no evidence of hearing loss during service.  Evidence of excessive in-service noise exposure supports this component of the claim, so the claim is reopened.

Pursuant to 38 C.F.R. § 3.156(c), these additional service records are deemed relevant, and require reconsideration of the claims for service connection.  As such, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]

Bilateral Hearing Loss 

Review of the record reveals that in addition to discussing whether the claim was to be reopened, the RO also considered the claim on the basis of direct service connection.  As such, the Board may proceed to the merits without prejudice to the Veteran.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In this case, a June 2010 VA examination report shows that the Veteran has a bilateral hearing loss for VA purposes.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303. 

The Veteran contends that he was excessive noise without the benefit of hearing protection during the performance of his duties in field artillery.

The Veteran's service treatment records do not document in-service hearing loss.  On separation from service, the Veteran was administered a whispered voice test with results of 15/15 bilaterally.  However, the Director of the VA Compensation and Pension Service has determined that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  VBA Training Letter 211D (10-02), dated March 18, 2010.  Moreover, as noted above, service department record show that the Veteran served as a cannoneer in service, and a review of his DD 214 Form reveals he served as a shore fire control party man.  These military occupational specialties have been identified as involving "highly probable" hazardous noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  As such, for purposes of this decision, the Board concedes that the Veteran was exposed to excessive noise while on active duty.

Despite this, the file remains devoid of medical evidence linking the Veteran's current bilateral hearing loss to service.  On VA examination in June 2010 the examiner documented and considered the fact that the Veteran served as a cannoneer during active duty.  Despite this, the examiner concluded that it is less likely as not (less than 50/50 probability) that the Veteran's current hearing loss was caused by or is a result of exposure to dangerous noise during active duty.  As rationale, the examiner noted that the first objective evidence of bilateral hearing loss is a private audiogram from 2001, followed by a VA audiogram of 2003, and that these documents date 35 years from the Veteran's active duty.  The examiner further noted that the Veteran worked in construction in a noisy environment following active duty, where he may have sustained hearing loss.  There is no competent medical evidence to the contrary of the June 2010 examiner's opinion.

For all of these reasons, the Board finds the claim must be denied.  In reaching this decision, the Board notes that the Veteran, on his own behalf, has contended that his current hearing loss is related to military service.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his sensorineural hearing loss.  

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds he is competent to report this symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his continuity of hearing loss symptomatology to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Moreover, the earliest post-service documentation of a bilateral hearing loss until years post service.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)  For these reasons, the Board finds that continuity of symptomatology regarding the Veteran's bilateral hearing loss has not been established.

Moreover, as there is no medical evidence documenting this disorder from within one year of the Veteran's discharge from active duty in March 1965, the Board finds that presumptive service connection is not warranted on this basis. 

There is competent evidence that the Veteran has bilateral hearing loss; however, without competent and credible evidence linking the bilateral hearing loss to service the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for erectile dysfunction disorder has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Additional development is necessary before the claim for entitlement to service connection for an erectile disorder can be properly adjudicated.  

At his June 2012 personal hearing, the Veteran testified that several years following discharge, he sought treatment for his erectile dysfunction disorder from private physicians located near Newark, New Jersey.  See Hearing Transcript, pp. 10-11.  He testified that he first sought treatment from a urologist named Dr. Robert Fuller, and then sought treatment from a Dr. DeGenero who diagnosed him with erectile dysfunction disorder and prescribed Viagra.  While he testified that Dr. Fuller is now deceased, the Board finds that an attempt to obtain these records from each of these physicians, or at least Dr. DeGenero, must be made.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

In addition, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

Here, the Veteran was afforded a VA examination addressing his erectile dysfunction disorder in August 2009.  The examiner, a registered nurse, noted the November 1964 service treatment record documenting treatment for impotence, as well as the prescription for Adversil, but stated that he was "unable to find any information about that medication."  He concluded that the Veteran's erectile dysfunction disorder is less likely than not related to military service due to the fact that the Veteran had only one-time treatment in service, there have been no continuity of complaints, and that the Veteran's chronic conditions of obesity, hypertension, hyperlipidemia, coronary artery disease, and renal dysfunction can lead to erectile dysfunction disorder.  This examination report constitutes the only evidence of record addressing the etiology of the Veteran's disorder.

The Board finds that another opinion should be sought.  The medication prescribed in service for the Veteran's complaints of impotence should be more thoroughly researched and discussed.  The Veteran's own complaints of suffering from erectile dysfunction for over 40 years, documented in lay statements made throughout the appeal, as well as by VA providers in August 2008 and January 2010, for example, should be considered.  Moreover, the Board notes that the Veteran did not have from hypertension, hyperlipidemia, coronary artery disease, or renal dysfunction in service.  While the presence of these disorders may help to explain the development of erectile dysfunction disorder over time, it does not explain why the complaints of impotence in service are unrelated to current impotence.
	
On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including the Veteran's Virtual VA file, currently includes treatment records dated to November 2010 from the VA Medical Center (VAMC) in Columbia, South Carolina, and to April 2010 from the VAMC in Augusta, Georgia, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to attempt to obtain his private treatment records from Dr. Robert Fuller, to the extent possible, and from Dr. DeGenero.  Thereafter, the RO/AMC should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

2.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Columbia VAMC (dated since November 2010), and from the Augusta VAMC (dated since April 2010.)  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should be afforded a VA genitourinary examination, conducted by an appropriate examiner, to address the nature and etiology of his erectile dysfunction disorder.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current erectile dysfunction disorder is in any way causally related to military service.  

In so doing, the examiner should specifically discuss the November 1964 in-service treatment for impotence, including the prescription of a medication called Adversil.  The examiner must also specifically address the Veteran's contentions that he has experienced a continuity of symptomatology since service.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be made available to the examiner.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO should readjudicate the claim. If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


